The typewritten record, allowed in this case, contains over 450 pages. It contains the testimony of over 40 witnesses, about evenly divided as between those called by one party and those called by the other. To refer to and set out in an opinion the substance of what each witness testified to was not practicable. So, except as to the testimony of the doctors, no attempt was made so to do. The witnesses on each side were treated as a class. As it was conceded at the outset that the evidence was such that the referee and commission could have found either way, the inquiry was limited to a consideration of whether there was any evidence reasonably sufficient to sustain findings for the respondents. In so doing, the *Page 519 
testimony of the 20 or more witnesses for respondents was considered and the general effect thereof ascertained.
There were one garage mechanic and two other men who were in and about the garage and at the loading platform checking the drivers and the loads, called by respondents. In the opinion we referred to two men as garage employes. The reference may not have been technically accurate. The mechanic, whose testimony is stressed in the motion for reargument, gave some testimony favorable to respondents and some favorable to petitioner.
It is claimed that the reference in the opinion to two truck drivers called by respondents is an error and that there was only one. The record shows there were two drivers of trucks but that one of them was not employed full time.
The statement in the opinion that "these employes had occasion to see the petitioner at numerous times" has reference to the employes as a group and is not confined to the testimony of the two garage employes or the two truck drivers. Taken as a whole, these employes did have occasion to see petitioner numerous times.
It is inadvertently stated in the opinion that the secretary and 12 other employes were called as witnesses by respondents. It should read: "The secretary and eight other employes" were so called, and the statement is corrected accordingly.
In the opinion it is stated: "All medical and hospital expenses and expenses at the sanitarium were paid." There should have been added the limitation: "up to May 15, 1933, and, by agreement between the insurer and petitioner, there was paid the further sum of $509.82 for expenses at the sanitarium after May 15, 1933."
Fault is found with the statement that petitioner "was paid wages or compensation up to February 24, 1933, covering the entire period." Wages were paid apparently from February 2 to November 6, 1932. Compensation appears to have been paid up to February 24, 1933.
Rehearing denied. *Page 520